     Case 2:19-cr-00126 Document 19 Filed 07/08/19 Page 1 of 1 PageID #: 41



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                           CRIMINAL ACTION NO. 2:19-cr-00126

JOHN EDWARD ROACH, II




                                            ORDER

       A review of the docket reveals that there are no pending motions in this matter.

Accordingly, the pretrial motions hearing previously scheduled for July 10, 2019, at 2:00 p.m., is

CANCELED.

       The court DIRECTS the Clerk to send a copy of this Order to the defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.



                                             ENTER: July 8, 2019
